Title: To George Washington from Captain Francis Grice and W. Masters, 30 May 1777
From: Grice, Francis,Masters, W.
To: Washington, George

 

Sir
Corells [Ferry, Delaware River] May 30th 1777

Agreable to directions of General Mifflin, we are to informe your Excellency of ower safe arival at Corrells, wth a Continental Fleet consisting of eight flat bottom boats, fixed on Carrages; we expect a reinforsement of twelve by friday next all wch when arrived shall agreable to your Excellency’s order be kept on the Carrages untill further Order.
The bearer Capt. Grace informes us of a number of Carrages at Hackets town fit for the purpus we submit to your Excellency’s Judgement whether Capt: Grace should wth the teams now at Corrells bring the Carrages he speaks of to Philadelphia as the most expeditious method to get the whole Fleet to their destined Port; knowing the allmost imposability of procuring such Carrages in Philad: & we can bring teams with us suffisciant for the boats we have already up, those boats will carry thirty men each.
We have at Trenton lower Ferry twenty boats built to transport 100 men each, & five artillary scows five other scows will be ready at ower return built to carry two field peeses the Company & apparatus; the last mentioned boats & scows are large & will be expensive pooling them to Corells, therefore request your Excellency’s orders for that particular purpose should your Excellency think it necessary to have them up. Major Corell informs us the boats he has & what he can collect at a short notice will carry over 40 wagons ⅌ Day.
As Young Officers we crave your Excellency’s particular Orders, & as dutifull Soldiers we will endeavour punctually to execute them remaining yours to Command.

Comadore’s Frans Grice
W. Masters

